﻿137.	 May I congratulate you, Sir, on your election as President of the thirty-second session of the General Assembly. It is a just recognition of your great merits as a diplomat and a political leader of your country. It is also a well-deserved tribute to the Socialist Federal Republic of Yugoslavia, whose enlightened foreign policy has contributed to world peace and better understanding among nations.
138.	The Osimo agreements, which have just been ratified by the Parliaments of Yugoslavia and Italy, constitute genuine proof of that enlightened foreign policy of your country, Mr. President. A satisfactory solution has thus been found for the Trieste question which for so many years was a vexed question on the agenda of our sessions.
139.	I also wish to congratulate Mr. Amerasinghe, in addition to the many other congratulations he has received, for the brilliant manner in which he guided the debates of the thirty-first session of the General Assembly.
140.	As in past years, the report submitted by the Secretary-General on the work of the Organization, Mr. Kurt Waldheim, is an invaluable document. The observations contained in it will enlighten us as to the proper course to take in guiding the work of this Assembly.
141.	My delegation wishes most cordially to welcome the two new Members of our Organization: the Republic of Djibouti and the Socialist Republic of Viet Nam. The entry of the former is yet another step in the advance of the policy of decolonization, to which the United Nations has contributed so much. The reunification of Viet Nam and its admission as a new State Member of the United Nations leaves behind painful, but superseded, memories of a cruel war which, for more than two decades, afflicted that heroic nation.
142.	My country has followed with interest and concern the development of events in southern Africa, where the gravest situations of colonialism and racial discrimination prevail.
143.	The consultations held on Rhodesia by Mr. Owen, the Secretary of State for Foreign and Commonwealth Affairs of the United Kingdom, and Mr. Young of the United States are a positive quest for a peaceful transition in that nation so as to arrive at the desired goal of a majority Government in an independent Zimbabwe. My delegation expresses its appreciation for those endeavours and supports the proposals for an agreement on Rhodesia. It is our hope that a negotiated solution cm by peaceful means break the stubborn obstinacy of the minority and in the nearest possible future establish a democratic regime based on the principle of majority rule,
144.	As regards the situation in Namibia, I must state once again that my delegation considers that South Africa's permanent and flagrant mockery of the resolutions of the General Assembly and the Security Council constitutes the most striking defiance of United Nations decisions ever witnessed. Costa Rica renews its support for every effort leading to the independence of Namibia and expresses its solidarity with the long-suffering people of that nation.
145.	I also wish to reiterate most energetically the permanent condemnation by my country of the policy of apartheid practised by the Government of South Africa and all other forms of racial discrimination. This irrevocable position of Costa Rica against apartheid is one of longstanding and is fully in force because the ignominy of discrimination is totally alien to Costa Rican sense of freedom, democratic practices, equality and respect for human rights.
146.	From the beginning of the United Nations the Middle East conflict has held a prominent place on the agenda of every session of the General Assembly, thus confirming the importance which the international community attaches to that matter, as well as its inability so far to find a lasting solution.
147.	My delegation has invariably maintained that Security Council resolution 242 (1967), supplemented by resolution 338 (1973) of the same Council, contains all the principles necessary for a peaceful solution of the problem. Indeed, implicit in those resolutions we find three basic elements for peace in the Middle East: first, the existence of the State of Israel within secure and recognized boundaries; secondly, the withdrawal of Israeli forces from the territories occupied during the 1967 war; and thirdly, recognition and practical application of the legitimate rights of the Palestinians, including the right to live in peace within a State of their own, independent or federated.
148.	Regrettably, it has not been possible to implement those resolutions, because attempts have been made to destroy their harmonious balance by priority application of paragraphs which favour one or more of the parties and the indefinite postponement of paragraphs which favour the opposite party or parties. A formula must therefore be sought to ensure the simultaneous application of the resolutions in their entirety so as to do justice and instil confidence in all the parties involved in the conflict.
149.	That is the task which, as provided for in resolution 338(1973), the Geneva Peace Conference which, unfortunately, has only held preliminary meetings in December 1973, must accomplish. The atmosphere of moderation that prevailed at the beginning of this year, together with the efforts of the Secretary-General of the United Nations, Mr. Waldheim, and the Secretary of State of the United States, Mr. Vance, encouraged the hope that the Geneva Conference would meet again in the next few months, with a good opportunity to do positive work. Nevertheless, disagreement regarding Palestinian representation at the Conference and the manner of the Israeli withdrawal from the territories occupied during she six-day war has weakened the hopes for an early and fruitful Conference.
150.	It is to be hoped that these obstacles will be overcome in a search for formulas which can bring agreement on and ensure Palestinian representation at the Geneva Conference, with recognition of the irreversible legal existence of Israel, and that in turn those formulas will, on the other hand, provide for the withdrawal of the Israeli forces from the occupied areas in such a way as to leave Israel with only the territory that is indispensable if its boundaries are to be defensible.
151.	With the same frankness with which we have defended the legitimate rights of Israel to an independent and peaceful existence and condemned aberrations such as those equating Zionism with racism, today we state that my delegation does not support the annexation of territory for reasons of religious dogmatism or historical romanticism. My delegation also affirms that the recognition and legalization of Israeli settlements in the occupied areas, whatever their legal status, leads to the interpretation of such actions as an attempt by Israel to consolidate the occupation of those territories for annexation purposes. That would imply open contradiction of paragraph 1 of Security Council resolution 242 (1967), which, I repeat, we consider to be the best instrument for arriving at a just peace in the Middle East.
152.	In each of the seven statements which I have made since 1970 in the general debate which takes place annually in this Assembly I have spoken in favour of the legitimate claims of Panama to the Canal. In each of those statements I maintained the need to abrogate the obsolete and unjust Panama Canal Treaty of 1903. In every statement I expressed the support of Costa Rica for the Panamanian position on the need to replace the 1903 Treaty by other treaties which, while guaranteeing the neutrality of the Canal and its continued operation for the benefit of all nations, would grant Panama growing participation in the administration of the operating enterprise and in its benefits. Above all, I advocated that as soon as possible the last vestige of a colonialist enclave, which has kept the territory of the Republic of Panama divided, should disappear.
153.	The treaties signed by the United States and Panama on 7 September 1977 fulfilled those major objectives. They are the result of 13 years of laborious negotiations which seemed as though they would never end. They mark the beginning of the end of an era, offering tangible proof of a new political style in the United States. They are a gesture which proves the joint goodwill of two peoples prepared harmoniously to end a serious conflict.
154.	What is still lacking is ratification by the Senate of the United States of America and approval by the citizens of Panama by means of a plebiscite. There cannot be much doubt about the favourable result of the Panamanian referendum but, on the other hand, some apprehension exists regarding the affirmative vote which has to be cast by at least 67 of the 100 United States Senators.
155.	To redress this historical political abuse represented by the imposition of the 1903 Treaty is an indispensable act of international justice which only a bold and brave Government, as that of President Carter, could dare to undertake in defiance of North American public opinion, which is indifferent or adverse because it is erroneously or maliciously informed. A calm and objective assessment by the international community would assist in illustrating for the North Americans how just is the Panamanian cause in comparison with what they thought was a legitimate enterprise and what, from the point of view of technical ingenuity, was in fact a magnificent piece of work.
156.	The peoples of the American hemisphere demonstrated their solidarity with Panama when their highest dignitaries went to Washington on 7 September this year as very special witnesses to the historic act of the signing of the new treaties.
157.	It is to be hoped that this Assembly, in the name of all the peoples represented here, will also make manifest its support for the agreements which the Administration of the United States reached with the Government of Panama. This would convince the Congress of the United States that these treaties were negotiated not with only a small and weak nation but with a people which, because of the justice of its cause, has the full support of the international community.
158.	In his report this year the Secretary-General, Mr. Waldheim, puts these crucial questions:
 What... is the real position of the United Nations in the affairs of the world? Is it really a central element in the foreign policies of most Governments?  
159.	My delegation endorses the important considerations advanced by our Secretary-General in regard to those questions and, in a desire to assist his deliberation, I would venture to add the following comments.
160.	The United Nations is in itself three different institutions which nevertheless form one whole, and each is of immense value to Member States.
161.	First of all, the United Nations is a world forum for debate, a centre for publicity, education and persuasion, a place where weak nations can advocate their causes as freely as the- strong nations. This aspect of the United Nations has been used by its enemies to denigrate our Organization, when in a derogatory manner they call it a  debating society  or a  cave of the winds . But those who make these criticisms only prove their lack of knowledge of the value of debate in an open society. My delegation maintains that, in the long run, free debate works against error and for truth and justice. Those who deplore broad debate in the forums of the United Nations seem to have little confidence in the capacity of their respective countries successfully to present their good causes.
162.	Secondly, the United Nations is a place for negotiation, a kind of permanent diplomatic gathering where the peaceful solution of disputes can be sought behind the scenes. The United Nations provides a permanent place where the representatives of 149 sovereign States can meet informally, whether in the corridors and conference rooms, at banquets and receptions, or in friendly talks in the Delegates' Lounge. Furthermore, the United Nations provides a framework in which this quiet diplomacy among nations in conflict can be initiated and moderated by the presence of a third person, the Secretary-General of the United Nations or any one of his representatives.
163.	Thirdly, but not finally, the United Nations is a centre for international action, an Instrument for making things happen instead of merely talking about them. One part of this action is connected with promoting the well-being of nations through the implementation of economic and social plans. This function is, by far, the largest in terms of money and staff, and it is far less controversial than the United Nations action in the political and military fields, although of course this action is not free from vehement controversy either. The other aspect of the United Nations as an instrument of action is the wide; range of activities undertaken to maintain peace throughout the world. Here we emphasize the diplomatic efforts of the Secretary-General's office in mediation, conciliation, observation and investigation before and during conflicts. Beyond the activities of the Secretariat there are the peace-keeping operations, which include the use of numerous troops, such as those which participated and sacrificed their lives in Korea, the Middle East, the Congo and Cyprus.
164.	The growing effectiveness of all these three institutions which constitute the Organization depends or. international co-operation. This co-operation does not come about spontaneously. It is not merely an ideal, a principle, a desire ; r a policy. It is represented by institutions, by treaties, by laws, by negotiations, by agreements and by actions. Finally, it is made up of concrete elements which are frequently difficult to bring into being.
165.	Peace is not an abstraction. It requires an organized system for the peaceful settlement of disputes among nations and peaceful change in internal structures. The alternative to nuclear weapons is not their mere suppression. The alternative resides in the existence of efficient and trustworthy institutions that will guarantee the security of all nations.
166.	During the first 30 years of the United Nations there was a tendency to define the struggle for freedom as being similar to a struggle for national independence. But we well know that history is full of sad examples of tyrannies that have tried to justify themselves by their nationalism. Now that so many new nations have at last attained their national liberation, we must face the prior question of what happens to the individual freedom of men, women and children, the freedom of every human being whose value and dignity is affirmed on the first page of the United Nations Charter? Today, obviously, the world gives a very unsatisfactory reply to this question.
167.	Experience has demonstrated the close interdependence existing between human rights, on the one hand, and international peace and security, on the other. The recent history of nazism in power should have taught us all that the suppression of internal freedoms is the instrument of external aggression, that a domestic lack of respect for human dignity can rapidly lead to the crushing of human dignity abroad. Dictators have always used international adventures as pretexts for consolidating the subjugation of their own peoples. And the danger of their external policies is made all the greater by the systematic suppression of domestic dissidence.
168.	The other side of the coin is also less deplorable. The more a country is threatened by external aggression, the less opportunity exists for the observance of human rights within that country.
169.	Those who are concerned with preserving and developing human rights in free societies must, then, also be concerned with promoting human rights in the rest of the world, and those who are concerned with promoting international peace and security cannot be satisfied with the attainment of those objectives in their own countries alone. As was eloquently asked by President Kennedy in 1963,  is not peace ultimately and basically a question of human rights?  
170.	Just as the promotion of human rights has a universal character, as is recognized and emphasized by the United Nations Charter, it must also be approached universally and simultaneously and be applied to every sphere of human activity. If it is recognized that a man cannot be truly free under .mi arbitrary Government, it must also be recognized that neither can ho he free -even if freedom is proclaimed by the constitution and laws of his country he is subject to the oppression of poverty or the tyranny of ignorance.
171.	For a human being to have dignity,  e mast have at least a minimum number of rights, which must be simultaneously applicable: the right to life, to freedom of thought and opinion, to equality, to economic well-being, to education, to equitable remuneration when working and to fraternal treatment from the other members of society.
172.	In reaction to the Jack of social solidarity which characterized he capitalist in the first half of our century, today there is greater insistence upon economic and social human rights than upon purely civil and political rights.
173.	This emphasis can be explained and accepted as long as it is not used as an excuse to suppress civil and political rights for the sake of economic and social development, which in fact does not require the suppression of other rights.
174.	Obviously, economic and social rights require that they be enjoyed by all, that the nation should have the financial and technical resources which only development can provide. That in why the under-developed countries have great difficulty in making human rights effective in the economic and social fields. It is a grave fact that in many cases, in order to overcome the obstacles presented by under-development, it is considered necessary to do without civil and political rights as well. Thus the peoples of many developing countries are not only cast into the abyss of economic wretchedness, ill health, servile labour, ignorance and under nourishment but must also bear arbitrariness and oppression from those who rule them.
175.	The solution, therefore, is not to suppress some rights for the sake of others. The solution is progressively and simultaneously to move forward towards full effectiveness for all rights. That is why international co-operation for development, like respect for human rights, has ceased to be an internal obligation and has become a great international duty.
176.	Only when the rich States really comply with their obligation to co-operate with the poor in their efforts to overcome under-development can they rightfully call for full observance of human rights.
177.	On the other hand, my delegation is convinced that repression set up as a rule of government is not only a violation of the United Nations Charter, which requires respect for human rights, but also creates major obstacles to the attainment of socio-economic progress by the subjugated peoples. Such repression prevents the full participation of the people without which no process of socio-economic development can be successful, whatever may be the prevailing system. That is why under-development and political repression are but aspects of one and the same problem.
178.	The delegation of Costa Rica attaches special importance to agenda item 76 of this session of the Assembly, entitle  alternative approaches and ways and means within the United Nations system for improving the effective enjoyment of human rights and fundamental freedoms.
179.	Together with other delegations which share our interests, my delegation has participated in the drafting of an informal working paper which explains the approach given to the item and an initial draft which brings up to date and includes our old idea of establishing a post entitled United Nations High Commissioner for Human Rights.
180.	The coming into being of the International Convention on the Elimination of All Forms of Racial Discrimination [resolution 2106 A (XX)], the two International Covenants on Human Rights and the Optional Protocol of the Covenant on Civil and Political Rights have given legal content to the Universal Declaration of Human Rights. Those instruments have conferred new functions on the United Nations, functions which should, in the opinion of my delegation, be co-ordinated and promoted by an agency of the High Commissioner for Human Rights.
181.	The need for such an agency, rejected by an impartial official having objective authority, has become more obvious because of the tendency to create ad hoc committees to investigate selectively certain cases of alleged violations of human rights with a predominantly political criterion, a criterion which casts doubt on the equity of the conclusions and recommendations that might be arrived at by such ad hoc committees. A High Commissioner would, on the contrary, have the prestige arising from his impartiality and broad knowledge of the subject and would be heeded because his good offices and recommendations would be objective and removed from the urge to provoke a political scandal in the country against which it is rightly or wrongly alleged that violations of human rights have occurred.
180. My Government hopes that at this thirty-second session there will finally be a full and dispassionate consideration of the sincere desire of my delegation and many others that there be established the post of United Nations High Commissioner for Human Rights. The support given to this idea by President Carter when he first appeared in this forum on 17 March 1977 and the voices of encouragement we have heard from other delegations have led us to request of the General Assembly that it at least earn out an exhaustive consideration of the matter.
181. The primary goal of the United Nations is to promote international peace and security. That goal logically becomes more distant in inverse ratio to the increase in the number and destructive capacity of nuclear and conventional weapons.
182.	The statistics on weapons are truly terrifying. The data of the Stockholm International Peace Research Institute indicate that mankind has accumulated the equivalent of more than a million Hiroshima bombs. That represents a lethal potential capable of annihilating the total population of the world 12 times over. And yet the number of nuclear warheads for guided missiles continues to increase from year to year, and in the last eight years they have increased fivefold. At the same time, the lethal capacity of conventional weapons which, unlike clear weapons, are available even to the poorest countries of the world is being perfected.
183.	These facts demonstrate that the human race is lagging behind in its race against weapons. Increasingly vigorous efforts are required to achieve disarmament, or at least a reduction in armaments.
184.	We do not deny the right of every country to be vigilant with respect to its own security. The truth is that many countries have recourse to weapons because the international community regrettably has so far not been able to offer an international substitute for the duty of each State to see to its own security.
185.	It might be said that as an exception Costa Rica wishes to offer the testimony of its confidence in the present agreements on collective, regional and world security to which it is a party. Therefore, inspired by its age-old civilian tradition, we decided in 1948 to dissolve our armed forces and refrain from investing funds in acquiring the instruments of war. That act of faith has yielded optimum dividends. My country has been able to allocate for the health, education, housing and nutrition of its people the inevitably scarce resources which others allocate for instruments of war. That is perhaps why our democracy is today sounder than it has ever been and why our citizens live with decorum, in freedom and dignity.
 



